COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Lemons and Senior Judge Cole
Argued at Richmond, Virginia


ALONZO LYNDELL WHITE
                                           MEMORANDUM OPINION * BY
v.   Record No. 1086-98-2                  JUDGE DONALD W. LEMONS
                                              DECEMBER 21, 1999
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      James B. Wilkinson, Judge

            Brent A. Jackson (Jackson, Pickus &
            Associates, on brief), for appellant.

            Michael T. Judge, Assistant Attorney General
            (Mark L. Earley, Attorney General, on brief),
            for appellee.


     Alonzo Lyndell White appeals his conviction after a jury

trial in the Circuit Court of the City of Richmond of malicious

wounding and use of a firearm during the commission of malicious

wounding.    White alleges that the trial judge should have

declared a mistrial because of circumstances that arose during

closing arguments to the jury and further alleges that the

evidence was insufficient to sustain the verdict.     Finding no

error, we affirm the convictions.

     During closing arguments in the guilt or innocence phase of

the bifurcated felony trial before a jury, counsel for White


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
suggested that the reason the Commonwealth did not call Lamar

Crews as a witness was because "Crews could not corroborate not

[sic] one part of Daryl Jones' testimony."   The assistant

Commonwealth's attorney interrupted defense counsel's closing

argument and declared, "That's a lie."   The assistant

Commonwealth's attorney requested the opportunity "to reopen the

case and call Lamar Crews as my witness."    The trial judge

initially indicated his willingness to grant the motion, and

White objected saying, "I think this scenario is appropriate for

a mistrial in light of the fact that we are going outside of the

confines of proper structure here."    The trial judge did not

treat defense counsel's declaration as a motion for a mistrial

and did not grant or deny the purported motion.   However, upon

discovery that Lamar Crews had been present in the courtroom

during defense counsel's closing argument, the trial judge

denied the Commonwealth's motion to reopen the evidence.

     Assuming without deciding that counsel's declaration was

sufficient to constitute a motion for a mistrial, the basis of

counsel's stated concern was the Commonwealth's motion to

"reopen the evidence."   The trial judge did not permit the

Commonwealth to reopen the evidence; consequently, the record

does not support the stated basis for a mistrial.

     After closing arguments and after the jury retired to

deliberate, the following colloquy occurred:



                               - 2 -
          [COUNSEL]: Your Honor, I want to renew my
          motion at the end of the Commonwealth's case
          in chief.

          THE COURT: Let it show he made a motion to
          strike the Commonwealth's evidence and the
          Court overruled it, at the conclusion of the
          Commonwealth's case and also at the
          conclusion of all the evidence.

          [COUNSEL]: Also, Your Honor, I think what
          is appropriate at this time is a mistrial,
          in light of the fact that after the defense
          was up there arguing the closing arguments,
          that the Commonwealth, in rebuttal,
          attempted to bring on a witness which had
          been in observance of my argument.

          THE COURT:   Well, you could have called the
          witness.

          [COUNSEL]:   I understand that, Your Honor.

          THE COURT: All right.    I heard the motion.
          I overrule it.

          [COUNSEL]: I feel that in light of the
          Commonwealth's actions he has unduly
          prejudiced the defendant in light of the
          fact that he pulled him up at the last
          moment, attempted to bring - -

          THE COURT:   I ruled on it.

          [COUNSEL]:   I beg your pardon?

          THE COURT:   I ruled on it.

          [COUNSEL]:   I understand.

          THE COURT: All right. Thank you.     We will
          wait for the jury. All right.

     The trial judge treated counsel's statement as a motion for

a mistrial and overruled it.   To the extent that the motion

simply restated an objection to "reopening the evidence," it was




                               - 3 -
properly denied because the trial judge did not reopen the

evidence.

     However, for the first time White injects a claim that "the

Commonwealth's actions" "unduly prejudiced the defendant."

Presumably, this claim relates to the jury being exposed to the

efforts of the Commonwealth to call the witness and the colloquy

that occurred between counsel and between counsel and the trial

judge.   His motion was untimely.

            [I]f a defendant wishes to take advantage on
            appeal of some incident he regards as
            objectionable enough to warrant a mistrial,
            he must make his motion timely or else be
            deemed to have waived his objection. Making
            a timely motion for mistrial means making
            the motion "when objectionable words were
            spoken."

Yeatts v. Commonwealth, 242 Va. 121, 137, 410 S.E.2d 254, 264

(1991) (citations omitted).

     Finally, White maintains that the evidence was insufficient

to support his convictions.   At no time, either at the end of

the Commonwealth's case in chief or at the conclusion of all of

the evidence, did White state a specific reason why the evidence

was insufficient.   When considering sufficiency arguments on

appeal, only specific objections advanced at trial will be

considered.    See George v. Commonwealth, 242 Va. 64, 281 n.4,

411 S.E.2d 12, 22 n.4 (1991).    See Rule 5A:18; see also Buck v.

Commonwealth, 247 Va. 449, 452-53, 443 S.E.2d 414, 416 (1994).




                                - 4 -
For the reasons stated above, the convictions are affirmed.

                                                   Affirmed.




                         - 5 -